Tatum™
Create more value.
 
 
Executive Services Agreement
 
April 2, 2008
 
Mr. Torn Paulsen, Non-Executive Chairman eMagin Corporation
10500 NE 8th Street, Suite 1400
Bellevue, WA 98004
 
Dear Tom:
 
Tatum, LLC ("Tatum," "we," or "us") is pleased that eMagin Corporation (the
"Company," "you" or "your") desires to employ Paul Campbell, a member of Tatum
(the "Employee"). The Employee will become the interim Chief Financial Officer
of the Company effective as of the date Michael D. Fowler, a member of Tatum and
the current interim Chief Financial Officer of the Company, resigns (which is
expected to be on or about April 12; 2008). This letter along with the terms and
conditions attached as Exhibit A and any other exhibits or schedules attached
hereto (collectively, the "Agreement") confirms our mutual understanding of the
terms and conditions upon which we will make available to you the Employee and
Tatum's intellectual capital to the Employee for use in connection with the
Employee's employment relationship with you. Tatum's intellectual capital will
include a designated corroborating Tatum resource ("Corroborating Resource") who
will be available to the Employee on an as needed basis for guidance and
counseling.
 
Effective as of April 3, 2008, the Employee will become your employee serving in
the capacity set forth above and, if applicable, a duly elected or appointed
officer of the Company. The Employee will work on a full-time basis and be
subject to the supervision, direction and control of and report directly to the
Company's management. While the Employee will remain a member of Tatum and have
access to Tatum's intellectual capital to be used in connection with the
Employee's employment relationship with you, we will have no supervision,
direction or control over the Employee with respect to the services provided by
the Employee to you.
 
You will pay directly to the Employee a salary of $24,500 a month ("Salary"). In
addition, you will reimburse the Employee for out-of-pocket expenses incurred by
the Employee to the same extent that you reimburse other senior managers for
such expenses, In addition, you will pay directly to Tatum a fee of $10,500 a
month plus $300 for each business day during the term of this Agreement for the
Corroborating Resource ("Fees"). The parties acknowledge and agree that the
Salary and Fees set forth above are based upon this Agreement having a minimum
term of three months (the "Minimum Term"). In the event you terminate this
Agreement prior to the expiration of the Minimum Term other than for the
Employee's material failure to perform the obligations of his or her position
with the Company, provided the Employee fails to cure such breach within 10 days
after receipt of written notice of such breach, you agree that the Salary shall
be retroactively increased to $1,750 a day and the Fees shall be retroactively
increased to $750 a day. You agree to pay upon the termination of this Agreement
a lump sum amount (i) to the Employee equal to the difference between the Salary
actually paid and the Salary that should have been paid taking into account the
retroactive adjustment, and (ii) to Tatum equal to the difference between the
Fees actually paid and the Fees that should have been paid taking into account
the retroactive adjustment.
 
Payments to the Employee shall be made one pay period in advance on each payroll
date via the Company's standard payroll, and in accordance with expense
reimbursement policies. The Company will pay Tatum the monthly Fees one month in
advance, with the first payment due upon execution of this Agreement. The second
payment and every payment thereafter will be paid in advance before each
month-end related to the following month. Payment instructions are set forth in
Exhibit A.


 
 
 
1

--------------------------------------------------------------------------------


 
 
 
Except as specifically provided for herein, you will have no obligation to
provide the Employee with any health insurance benefits or equity or cash
bonuses. In lieu of the Employee participating in the Company-sponsored employee
health insurance plans, the Employee will remain on his or her current health
insurance plans.
 
As an employee, the Employee will be eligible for any Company employee
retirement and/or 401(k) plan and for vacation and holidays consistent with the
Company's policy as it applies to senior management. The Employee will be exempt
from any delay periods otherwise required for vacation and holiday eligibility.
 
You will have the opportunity to make the Employee a permanent, full-time member
of Company management at any time during the term of this Agreement by entering
into another form of Tatum agreement, the terms of which will be negotiated at
such time.
 
As a condition to providing the services hereunder, we require a security
deposit in an amount equal to $35,000 (the "Deposit"), which will only be used
by us under the limited circumstances described on Exhibit A. The Deposit
previously received from the Company in that amount in connection with the
contract between the Company and Tatum dated December 26, 2007 will be retained
to satisfy this requirement.
 
The Company will provide Tatum or the Employee with written evidence that the
Company maintains directors' and officers' insurance covering the Employee in an
amount reasonably acceptable to the Employee at no additional cost to the
Employee, and the Company will maintain such insurance at all times while this
Agreement remains in effect. Furthermore, the Company will maintain such
insurance coverage with respect to occurrences arising during the term of this
Agreement for at least three years following the termination or expiration of
this Agreement or will purchase a directors' and officers' extended reporting
period or "tail" policy to cover the Employee.
 
The Company acknowledges to Tatum and the Employee that, as of the date of this
Agreement, it is -­and has been for a considerable period of time -- in dire
financial condition, having suffered extensive losses, negative EBITDA, and
insufficient cash-flow. As a result, Company has been unable to obtain further
credit or investment and may well need to consider reorganization or liquidation
in bankruptcy. Although the Employee will endeavor to assist the Company in
finding alternatives to bankruptcy, Tatum and the Employee offer no assurances
that the Company can otherwise be restructured or that the Company's distressed
condition can be reversed.
 
We appreciate the opportunity to serve you and believe this Agreement accurately
reflects our mutual understanding. We would be pleased to discuss this Agreement
with you at your convenience. If the foregoing is in accordance with your
understanding, please sign a copy of this Agreement and return it to my
attention.
 
Sincerely, Tatum, LLC
 
/s/ Charles R. Gottschalk

--------------------------------------------------------------------------------

Charles R. Gottschalk
Managing Partner, Pacific Northwest
 
By: /s/ Thomas Paulsen

--------------------------------------------------------------------------------

 Name: Thomas Paulsen
Title: Non-Executive Chairman
 
 
 
2

--------------------------------------------------------------------------------


 
 
Exhibit A
Terms and Conditions
 
1. Relationship of the Parties. The parties agree that Tatum will be serving the
Company as an independent contractor for all purposes and not as an employee,
agent, partner of, or joint venturer with the Company and that the Employee will
be serving the Company as an employee of the Company for all purposes and not as
an independent contractor.
 
2. Payment Terms. Payments to Tatum should be made by electronic transfer in
accordance with the instructions set forth below or such alternative
instructions as provided by Tatum from time to time. Any amounts not paid when
due may be subject to a periodic service charge equal to the lesser of L5% per
month and the maximum amount allowed under applicable law, until such amounts
are paid in full, including assessed service charges. In lieu of terminating
this Agreement, Tatum may suspend the provision of services (including the
Employee's services) if amounts owed are not paid in accordance with the terms
of this Agreement
 
Bank Name: Wells Fargo, N.A.
Branch: San Francisco
Account Name: Tatum, LLC
Account Number: 4121546642
Routing Number for ACH Payments: 121000248
Swift Code: WFBIUS6S
Please reference Company name in the body of the payment.
 
3. Deposit. If the Company breaches this Agreement and fails to cure such breach
as provided for herein, Tatum will be entitled to apply the Deposit to its or
the Employee's damages resulting from such breach. In the event the Deposit
fails below the amount required, the Company will pay Tatum an additional amount
equal to the shortfall. Upon the expiration or termination of this Agreement,
Tatum will return to the Company the balance of the Deposit remaining after
application of any amounts to damages as provided for herein, including, without
limitation, unfulfilled payment obligations of the Company to Tatum or the
Employee.
 
4. Termination.
 
(a) This Agreement will terminate immediately upon the effective date of
termination or expiration of the Employee's employment with the Company or upon
the Employee ceasing to be a member of Tatum.
 
(b) Notwithstanding subsection (a) above, either party may terminate this
Agreement at anytime for any reason upon written notice to the other party.
 
(c) The expiration or termination of this Agreement will not destroy or diminish
the binding force and effect of any of the provisions of this Agreement that
expressly, or by reasonable implication, come into or continue in effect on or
after such expiration or termination, including, without limitation, provisions
relating to payment of fees and expenses (including witness fees and expenses),
hiring the Employee, governing law, arbitration, limitation of liability, and
indemnity.
 
5. Hiring the Employee Outside of a Tatum Agreement. During the term of this
Agreement and for the 12-month period following the termination or expiration of
this Agreement, other than in connection with this Agreement or another Tatum
agreement, the Company will not employ the Employee or the Corroborating
Resource, or engage the Employee or the Corroborating Resource as an independent
contractor. The parties recognize and agree that a breach by the Company of this
provision would result in the loss to Tatum of the Employee's or the
Corroborating Resource's valuable expertise and revenue potential and that such
injury will be impossible or very difficult to ascertain. Therefore, in the
event this provision is breached, Tatum will be entitled to receive as
liquidated damages an amount equal to 45% of the Annualized Compensation (as
defined below), which amount the parties agree is reasonably proportionate to
the probable loss to Tatum and is not intended as a penalty. The amount will be
due and payable to Tatum upon written demand to the Company. If a court or
arbitrator determines that liquidated damages are not appropriate for such
breach, Tatum will have the right to seek actual damages and/or injunctive
relief. "Annualized Compensation" means the equivalent of the Employee's Salary
calculated on a full-time annual basis plus the maximum amount of any bonus for
which the Employee was eligible with respect to the then-current bonus year.
 
 
3

--------------------------------------------------------------------------------


 
6. Warranties and Disclaimers. It is understood that Tatum does not have a
contractual obligation to the Company other than to provide the Employee to the
Company and to provide the Employee access to Tatum's intellectual capital to be
used in connection with the Employee's employment relationship with the Company.
The Company acknowledges that  any information including any resources delivered
through Tatum's proprietary  information and technology system, will be provided
by Tatum as a tool to be used in the discretion of the Company. Tatum will not
be responsible for any action taken by the Company in following or declining to
follow any of Tatum's, the Corroborating Resource's or the Employee's advice or
recommendations. Tatum represents to the Company that Tatum has conducted its
standard screening and investigation procedures with respect to the Employee
becoming a member of Tatum, and the results of the same were satisfactory to
Tatum. Tatum disclaims all other warranties, whether express, implied or
statutory. Without limiting the foregoing, Tatum makes no representation or
warranty as to the services provided by the Employee, or the accuracy or
reliability of reports, projections, certifications, opinions, representations,
or any other information prepared or made by Tatum, the Corroborating Resource
or the Employee (collectively, the "Information") even if derived from Tatum's
intellectual capital, and Tatum will not be liable for any claims of reliance on
the Information or that the Information does not comply with federal, state or
local laws or regulations. The services provided by Tatum hereunder are for the
sole benefit of the Company and not any unnamed third parties. The services will
not constitute an audit, review, or compilation, or any other type of financial
staternentaeporting or attestation engagement that is subject to the rules of
the AICPA or other similar state or national professional bodies and will not
result in an opinion or any form of assurance on internal controls.
 
7.Limitation of Liability; Indemnity.
(a) The liability of Tatum in any and all categories and for any and all causes
arising out of this Agreement, whether based in contract, tort, negligence,
strict liability or otherwise will, in the aggregate, not exceed the actual Fees
paid by the Company to Tatum over the previous two months' of the Agreement. In
no event will Tatum be liable for incidental, consequential, punitive, indirect
or special damages, including, without limitation, any interruption or loss of
business, profit or goodwill. As a condition for recovery of any liability, the
Company must assert any claim against Tatum within three months after discovery
or 60 days after the termination or expiration of this Agreement, whichever is
earlier.
 
(b) The Company agrees to indemnify Tatum, the Corroborating Resource, and the
Employee to the full extent permitted by law for any losses, costs, damages, and
expenses (including reasonable attorneys' fees), as they are incurred, in
connection with any cause of action, suit, or other proceeding arising in
connection with the Employee's services to the Company.
 
8.           Governing Law, Arbitration, and Witness Fees.
 
(a) This Agreement will be governed by and construed in accordance with the laws
of the State of Georgia, without regard to conflicts of laws provisions.
 
(b) If the parties are unable to resolve any dispute arising out of or in
connection with this Agreement, the parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association ("AAA").
The arbitration will be conducted in the Atlanta, Georgia office of the AAA by a
single arbitrator selected by the parties according to the rules of the AAA, and
the decision of the arbitrator will be final and binding on both parties. in the
event that the parties fail to agree on the selection of the arbitrator within
30 days after either party's request for arbitration under this Section, the
arbitrator will be chosen by the AAA. The arbitrator may in his or her
discretion order documentary discovery but will not allow depositions without a
showing of compelling need. The arbitrator will render his or her decision
within 90 days after the call for arbitration. Judgment on the award of the
arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this Agreement and may not amend or disregard any
provision of this Agreement, including this Section. Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from any court of
competent jurisdiction, and Tatum may pursue payment of undisputed amounts
through any court of competent jurisdiction.
 
(c) In the event any member or employee of Tatum (including, without limitation,
the Employee to the extent not otherwise entitled in his or her capacity as an
employee of the Company) is requested or authorized by the Company or is
required by government regulation, subpoena, or other legal process to produce
documents or appear as witnesses in connection with any action, suit or other
proceeding initiated by a third party against the Company or by the Company
against a third party, the Company will, so long as Tatum is not a party to the
proceeding in which the information is sought, reimburse Tatum for its member's
or employee's professional time (based on customary rates) and expenses, as well
as the fees and expenses of its counsel (including the allocable cost of
in-house counsel), incurred in responding to such requests.
 
 
4

--------------------------------------------------------------------------------


 
9.           Miscellaneous.
 
    (a)This Agreement constitutes the entire agreement between the parties with
regard to the subject matter hereof and supersede any and all agreements,
whether oral or written, between the parties with respect to its subject matter.
No amendment or modification to this Agreement will be valid unless in writing
and signed by both parties.
 
(b) If any portion of this Agreement is found to be invalid or unenforceable,
such provision will be deemed severable from the remainder of this Agreement and
will not cause the invalidity or unenforceability of the remainder of this
Agreement, except to the extent that the severed provision deprives either party
of a substantial portion of its bargain.
 
(c) Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this Agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. The waiver by any
party of a breach or violation of any provision of this Agreement will not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision of this Agreement.
 
(d) Neither party will be liable for any delay or failure to perform under this
Agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party's
reasonable control.
 
(e) The Company may not assign its rights or obligations under this Agreement
without the express written consent of Tatum. Nothing in this Agreement will
confer any rights upon any person or entity other than the parties hereto and
their respective successors and permitted assigns, the Employee and the
Corroborating Resource.
 
(f) The Company agrees to reimburse Tatum for all costs and expenses incurred by
Tatum in enforcing collection of any monies due under this Agreement, including,
without limitation, reasonable attorneys' fees.
 
(g) The Company agrees to allow Tatum to use the Company's logo and name on
Tatum's website and other marketing materials for the sole purpose of
identifying the Company as a client of Tatum. Tatum will not use the Company's
logo or name in any press release or general circulation advertisement without
the Company's prior written consent.
 
 
5